%U-/5
                               ELECTRONIC RECORD




COA#       11-13-00034-CR                        OFFENSE:       22.011


           Jeffrey Dee Steadman
STYLE:     v. The State of Texas                 COUNTY:        Taylor

COA DISPOSITION:      AFFIRMED                   TRIAL COURT:   350th District Court


DATE: 02/19/15                   Publish: NO     TC CASES:      8299-D




                        IN THE COURT OF CRIMINAL APPEALS



          Jeffrey Dee Steadman
style:    v. The State of Texas                      CCA#:      PD-0288-15

         APPELLANT-'-S                Petition       CCA Disposition:
FOR DISCRETIONARY REVIEW IN CCA IS:                  DATE:

         T6fM&>                                      JUDGE:

DATE:         QWlljUiS'                              SIGNED:                           PC:_

JUDGE:                                               PUBLISH:                          DNP:




                                                                                       MOTION FOR

                                                   REHEARING IN CCA IS:

                                                   JUDGE:




                                                                            ELECTRONIC RECORD